Case 5:21-cv-05094-TLB Document 3 Filed 05/25/21 Page 1 of 17 PagelD #: 23

 

 

ELECTRONICALLY FILED
Washington County Clreuit Court
Kyle Sylvester, Ciroult Clark

2021-Apr-20 17:25:56
IN THE CIRCUIT COURT OF WASHINGTON COUNTY. ARKANSAS? 1-829

 

 

CIVIL DIVISION CO4D05 : 14 Pages
LAURA POWERS | - PLAINTIFF
VS. CASE NO, 72CV-21-
RELIANCE HEALTH CARE, INC. d/b/a
WESTWOOD HEALTH AND REHAB . DEFENDANT
COMPLAINT

Laura Powers comes before this Court and for her Complaint against Westwood

Health and Rehab states:

I. INTRODUCTION

i. At all times described in this Complaint and relevant thereto, Plaintiff, Laura

Powers (“Powers”), was duly employed by Defendant Westwood Health and Rehab
(“Westwood”) - that is until she was no longer employed for the unlawful reasons

set forth herein.

. Powers brings this action against Westwood for all appropriate relief and damages

suffered due to its violations of her rights under the Arkansas Civil Rights Act
(“ACRA”), Ark. Code Ann. Section 16-123-101 ef. seq, the Americans with
Disabilities Act (“ADA”), and the Age Discrimination in Employment Act
(“ADEA”).

Il. JURISDICTION AND VENUE

. Westwood Health and Rehab is a for-profit corporation but a citizen of Arkansas,

with its principal place of business and nerve center located in Washington County,

Arkansas.

Page 10f 8

 
Case 5:21-cv-05094-TLB Document 3 _ Filed 05/25/21 Page 2 of 17 PagelD #: 24

4, Powers is an Arkansas citizen who was previously employed by Westwood Health
and Rehab. She currently resides in Washington County,

5: Powers filed a Charge of Discrimination, Charge No, 493-2020-00902, on May 19,
2020, based upon age, disability, and retaliation with the Equal Employment
Opportunity Commission (“EEOC”).

6. Pursuant to Ark, Code, Ann. Section 16-123-107(c)(4) Any action based on

| employment discrimination in violation of subdivision (a)() of this section shall
be brought within one (1) year after the alleged employment discrimination
occurred, or within ninety (90) days of receipt of a “Right to Sue” letter or a notice
of “Determination” from the United States Equal Employment Opportunity
Commission concerning the alleged unlawful employment practice, whichever is
later,

7. The Plaintiff brings this action in light of the Right to Sue letter she received from
the Equal Employment Opportunity Commission, which -was originally mailed to
her on January 20, 2021. The related EEOC Charge and Right to Sue Letter are
attached as Exhibit A.

8. This Court has subject matter jurisdiction pursuant to Ark. Code Ann, Section 16-
123-101 et. seq. This Court has concurrent jurisdiction over the Plaintiffs federal
claims under Title VII. See Yellow Freight Sys. v. Donnelly, 494 U.S. 820, 823-26,
110 S.Ct. 1566, 108 L.Ed.2d 834 (1990).

9. Venue is proper in this Court due to the events giving rise to this claim having taken

place in this judicial district, and Defendant is a citizen of this judicial district.

Page 2 of 8

 
Case 5:21-cv-05094-TLB Document3 _ Filed 05/25/21 Page 3 of 17 PagelD #: 25

Il, STATEMENT OF FACTS

10, At all times relevant, Powers has been a protected person under the ACRA, the
ADA, and the ADEA. She is 59 years old and is a qualified person with a disability
of which Westwood was keenly aware.

11. Powers was hired by Westwood on or about October 27, 2010 as a Certified Nursing
Aide (“CNA”).

12,On or about February 10, 2020, Powers became a Restorative Nursing Aide
(“RNA”).

13. CNAs and RNAs have similar job responsibilities, but the job of RNA builds upon
the skills learned as a CNA.

14. On or about November 2019, Kerrie Lorenz became Westwood’s Administrator.

15. On or about January 22, 2020, Powers experienced mistreatment from the

| Westwood staff. On that day, Powers was informed by Kim Hutcheson that some
duties would become hers alone to perform. The other employee who had formerly
been responsible for those tasks told Hutcheson that she would still help Powers
complete those tasks when she could, given that Powers stayed very busy at work.
Hutcheson told that employee that she was not allowed to help Powers with that
task anymore, and that Powers had to do it by herself.

16, On or about February 26, 2020, Powers was told to report to Hutcheson’s office.
Powers reported there and was told that Powers would be working on the floor in
the South Hall more often, Powers told Hutcheson that she would put in 100% of
her ability despite being less strong than she used to be due to her disabilities

(heart condition and lumbar spinal stenosis).

Page 3 of 8
. Case 5:21-cv-05094-TLB Document3_ Filed 05/25/21 Page 4 of 17 PagelD #: 26

17.

18.

At that time, Hutcheson told Powers to go to Lorenz’ office and tell her that she is
not as strong as she used to be. Powers went to Lorenz’ office and Lorenz asked her
why she wasn’t as strong as she used to be. Powers explained that she had a silent
heart attack recently, and that her orthopedic doctor had diagnosed her with
Lumbar Spinal Stenosis which sometimes caused her to feel weak. She also
explained to Lorenz that her doctor had advised Powers to briefly sit or lean on
something to relieve pressure when her disability started to affect her, then resume
her activity.

Following that conversation, Powers went back to work briefly before Hutcheson
came up to her waving papers in her face. Hutcheson was holding Powers’ medical
records, and yelled at Powers asking “if this is what she calls cardiac restrictions.”

Powers explained that the records Hutcheson was holding were her doctor's notes

from when she broke her elbow back in 2018.

19.

20,

Hutcheson continued to yell at Powers, telling her that she needed to provide
cardiac restrictions. Powers again explained that she did not have cardiac
restrictions that prevented her from doing the tasks currently within her job
description. Powers asked if Hutcheson would stop yelling at her and would be
willing to check her files with HR to see a list of her disabilities and restrictions,
Hutcheson did not stop yelling.

As a result of Hutcheson’s insistent yelling, Powers started to feel her heart racing
and felt uneasy. She told Hutcheson to please stop yelling and let her know that
she wasn’t feeling well. Hutcheson told her to leave work right now and go to the

hospital. Powers followed her direction and went to her cardiologist. The

Page 4 of 8
Case 5:21-cv-05094-TLB Document3 _ Filed 05/25/21 Page 5 of 17 PagelID #: 27

cardiologist diagnosed Powers with tachycardia and elevated blood pressure, and
told her to rest for two days and return to work on Monday.

21. Following her doctor’s orders, Powers called Hutcheson when she left her
appointment and told her that she would be returning to work on Monday and
would have a doctor's note to explain her absence.

22,On or about March 2, 2020, Powers tried to clock in at 6:55 am and was met by a
coordinator who told her to report to the administration office before she could
clock in.

23. Powers went to meet with Lorenz who asked her about her restrictions, Powers
reminded her that she could still complete her job responsibilities, despite her
disability status. Lorenz told Powers that only qualified employees could work the
floor and Powers was not qualified. Powers again reminded her that she works
every day and performs her job well.

24.At that point, Lorenz told Powers that she had been discussing Powers’ job with

another administrator, and they had determined that she had to be able to do her
job like she did when she was hired, or she would need to find another job. Lorenz
asked what Powers’ plan was, now knowing what her options were, and Powers
told her that she-would continue to do her job according to the job description and
would put in her best effort to complete the job well. Lorenz told Powers to get back
to work and that she would speak to her again in the afternoon.

25,Ten minutes later, Lorenz paged Powers to her office yet again. Lorenz asked “’m

going to ask you again, can you do your job like you did when you were hired to do
it?” Powers stated that she was weaker than she was ten years prior when she was

hired, but that she ultimately could complete her job duties. Lorenz then said “well,

Page 50f8
Case 5:21-cv-05094-TLB Document3 _ Filed 05/25/21 Page 6 of 17 PagelD #: 28

it’s natural age progression I’m sure but it doesn’t change the facts, I’m going to
have to let you go.”

26, Powers followed up and asked Lorenz if she was being fired because she couldn't
work like she did when she was 49 years old, before she had any health issues.
Lorenz agreed that was why Powers was being fired, and added that Powers could
no longer pull her weight and it wasn’t fair to the other staff members to have to
work with Powers.

27. Powers asked for a termination letter explaining these reasons for her firing, but
Lorenz refused to give her a written letter.

28,On that day, Powers was terminated from her employment at Westwood, based on
her disability and her age.

Il, CAUSES OF ACTION
COUNT 1 - VIOLATION OF ARKANSAS CIVIL RIGHTS ACT
Arkansas Code Annotated § 16-123-107 |

29. Powers incorporates and re-alleges the preceding paragraphs of this Complaint as
if fully set forth herein.

30.Powers is a person entitled to protection from discrimination based on her
‘disability under ACRA, Ark. Code Ann. Section 16-123-107 in that she is a person
who at all times has been a qualified person with a disability.

31. By and because of the Defendants’ discriminatory acts stated in the facts above,
namely Westwood’s abject failure to accommodate her disabilities, Plaintiff was
terminated and as such has suffered loss of pay, pecuniary damages, damages for
emotional distress and anxiety and other associated fees and costs.

COUNT 2 - VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

Page 6 of 8
Case 5:21-cv-05094-TLB Document3 _ Filed 05/25/21 Page 7 of 17 PagelD #: 29

42 U.S.C. § 12101

32, Powers incorporates and re-alleges the preceding paragraphs of this Complaint as
if fully set forth herein.

33. Powers is a person entitled to protection from discrimination based on her
disability under the ADA, Section 102 in that she is a person who at all times has
been a qualified person with a disability,

34. By and because of the Defendants’ discriminatory acts stated in the facts above,
namely Westwood’s abject failure to accommodate her disabilities, Plaintiff was
terminated and as such has suffered loss of pay, pecuniary damages, damages for
emotional distress and anxiety and other associated fees and costs.

COUNT 3 - VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT
ACT
29 U.S.C. 621 8 et. seq.

35. Powers incorporates and re-alleges the preceding paragraphs of this Complaint as
if fully set forth herein. |

36. Powers is a person entitled to protection from discrimination based on her age
under the ADEA, Section 4 in that she is a person who at all times has been a
member of a protected class.

37, By and because of the Defendants’ discriminatory acts stated in the facts above,
namely Westwood’s acknowledgement that while Powers was still able to perform
her job duties to the standards necessary, she was in fact getting older and thus, at
the age of 59, Plaintiff was terminated and as such has suffered loss of pay,
pecuniary damages, damages for emotional distress and anxiety and other

associated fees and costs.

Page 7 of 8
Case 5:21-cv-05094-TLB Document 3 _ Filed 05/25/21 Page 8 of 17 PagelD #: 30

PRAYER FOR RELIEF
WHEREFORE, Plaintiff Laura Powers respectfully prays for a jury trial, judgment

against Defendants awarding all damages suffered by her in excess of $75,000 as required
for federal diversity jurisdiction, punitive damages (if warranted and appropriate), costs
of litigation including attorneys’ fees; and other relief of which this Court deems just and
proper.

Respectfully Submitted,

Laura Powers, Plaintiff

By: /s/ Courtney A. Brooks

Courtney A. Brooks, 2020246

MILLER. BUTLER SCHNEIDER

PAWLIK ROZZELL PLLC

224 8, 2nd Street Rogers AR 72756

479-621-0006
cbrooks@arkattorneys.com

Page 8 of 8
 

 

Case 5:21-cv-05094-TLB Document3 _ Filed 05/25/21 Page 9of17 Pa Pe * RIBIT

i

 

 

 

 

BEGC Form 5 (11/09) ,
CHARGE OF DISCRIMINATION Charge Presented To; yeyaevMles) Charge
This form is affacted by tha Privacy Act of 1974, See enclosed Privacy Act | | FERPA Amended
Statement and other Information before completing this form. /
[MX] EEOC 493-2020-00902
null . and EEOC
State or focal Agency, ff any
Nama (indicate Mr, Ms, drs. Home Phone ~ Year of Blrth

MS, LAURA M POWERS

 

 

 

 

(479) 848-3659 1960

 

Street Address

PO BOX 69, MORROW, AR 72749

City, State and ZIP Code

 

Named Is the Employer, Labor Organization, Employmant Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Agalnst Me.or Others. (/Amore than two, Nst under PARTICULARS below.)

 

 

 

 

 

 

 

 

Name . a No. Employees, Members Phone No,
“Stiest Address | City, Stata and ZIP Code
802 S WEST END ST., SPRINGDALE, AR 72764

Name No. Employees, Members | “phone No.
Street Address City, State and ZIP Code

 

DISCRIMINATION BASED ON (Cheek apprapriate box(as).}

[] wee [x

COLOR

[| OTHER (Specify)

[] nection. [7] nationaL onicin
RETALIATION AGE pisasiuty = [_| cenenic NroRMATION

DATE(S) DISCRIMINATION TOOK PLACE
Farllest Latest

12-23-2019 03-02-2020

 

[| CONTINUING ACTION

 

THE PARTICULARS ARE (ff adaltional paper fs needed, allach extra sheel{s)):

 

 

i want this charge filed with both the EEOC and the State or local Agency,
Itany. | will advise the agencles If] change my address ar phone number
and | wii! cooperate fully with therr In the processing of my charge In
accordance with thelr procedures. .

NOTARY ~ When necessary for State and Local Agenty Requirements

 

 

} dec!

XA under MBA fs true and correct,

Digitally signed by Laura Powers on. 05-19-2020 01:09 PM

 

| swear or affirm.that | have réad the above charge and that It
Is true to the best of my knowledge, information and beltef.
SIGNATURE OF COMPLAINANT ¢—~ MOLLY G, MORTON

\ a r - WASHINGTON GOUNTY.
NOTARY PUBLIG ARKANSAS
SUBSCRIBED AND SWORN TO BEPQRE ARTIS EnANER Noventbor 14, 2026
(menth, day, years Dérierfesion Ho. 12368003

5-26-2020

 

 

 
 

 

Case 5:21-cv-05094-TLB Document 3 _ Filed 05/25/21 Page 10 of 17 PagelD #: 32

EEOC Form 5 (14/09)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Adgncv{les) Charge
This form is affected by the Privacy Act of 1974, See enclosed Privacy Act | FEPA
Statement and other Information before completing this fori, bony
EEOC 493-2020-00902
null and EEOC

 

State or lacal Agency, if ary

 

I was hired on or about October 27, 2010, with my most recent position as Restorative Nursing Assistant, On
December 23, 2019, I was physically assaulted by my Administrator. I reported the incident to another Manager. I
was constantly yelled at by my Administrator and/or her finger was in my face. On February 5, 2020, my hours were
| reduced by 10 hours per month, I was discharged on March 2, 2020,

I was not given a reason for being harassed by my Administrator. I was told I was discharged because I no longer
performed my job duties as I did 10 years ago. I was replaced by a less qualified and less experienced employee, who

'| is 26 years my junior,

[believe I was harassed and discharged because of my age, 59, in violation of the Age Discrimination in
Employment Act of 1967, as amended, and my disability, in violation of the Americans with Disabilities Act of
1990, as amended, and discharged in retaliation for filing a complaint against my Administrator.

 

 

 

[want this‘charge fled with both the EEOC and the State or local Agency, | NOTARY - When necessity for State and Local Agency Requirements

ifany, | will advise the agencies fl change my address or phone number
and | will cooperate fully with them In the processing of my charge Jn

 

accordance with thelr procedures. | swear or affirm that | have read the above charge and that it
| declape under penalty of perjury that the above Is true and correct. | is true fo the best of my knowledge, information and bellef.

 

 

: SIGNATURE, OF COMPLAI
QDMA © ( MOLLY 0, MORTON
‘ WASHINGTON COUNTY
SUBSCRIBED

Digitally signed by Laura Powers on 05-19-2020 01:09 PM D SWORN TO BEFORE ME THRABKTEBLIC ARKANSAS
gay 89 ¥ EDT imanth, day, year My Commission

 

Expires November 14, 2028

 

 

 

$(2.6f 207O

 

 

 
Case 5:21-cv-05094-TLB Document 3 _ Filed 05/25/21 Page 11 of 17 PagelD #: 33

EEOO Form 184 (11/18) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To! Laura M. Powers From: Littte Rock Area Office
PO Box 69 820 Louisiana
Morrow, AR 72749 Suite 200

Little Rock, AR 72201

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR § 1601, 7(a)}
EEOC Charge No. EEQC Representative Telephone No.
Margie Myers,
493-2020-00902 Investigator (501) 324-6214

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged fn the charge fail to state a claim under any of the statutes enforced by the EEOC,

Your allegations did net involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge ;

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes, This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state oy /ocal fair employment practices agency that investigated this charge.

HOOOO

Other (briefly state)

OO

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be coflectible.

On behalf of the Commission

 

 

 

Enclosures(s) Witliam A. Cash, Jr, (Date Mailed}
Area Office Director
oe Dawn Bicker Josh Bailey
General Counsel . HOGUE LAW FIRM PLLC
RELIANCE HEALTH CARE ING Po Box 4220
824 Salem Rd. Suite 210 27 W Township

Conway, AR 72034 Fayetteville, AR 72702
Case 5:21-cv-05094-TLB Document3_ Filed 05/25/21 Page 12 of 17 PagelD #: 34

Endosure with EEOC
Form 181 (11/18)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates fo filing suit in Federal or State court under Fedoral law,
if you aise plan to sue claiming violations of Stale law, please be aware thal lime limits and other
provisions of State law may be shorter or more limited than those described below.)

___ Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named In the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it ls prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice !s signed) or the date of the postmark, if tater.

Your lawsuit may be filed in U.S. District Court or a State court of competent Jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must fite a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court, Ifso, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your sult may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged uniawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file sult
before 7/1/10 — nof 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VI, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

if you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, In limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need heip in finding a tawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEQC’s file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
aré kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be

made within the next 90 days.) ;
IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE,
Case 5:21-cv-05094-TLB Document 3 _ Filed 05/25/21 Page 13 of 17 PagelD #: 35

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA,. A disability is still defined as (1} a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law,

: iH : ey to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix, and other ADA __related publications, available at
he ://www.ecoe. ov/laws/types/disability_regulations.cfm,

 

  

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

» The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

>» In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,

leamnirig, thinking, concentrating, teading, bending, and communicating (more examples at 29 C.B.R, §

1630.2), “major life activities” now include the operation of major bodily functions, such as:

functions of the immune system, special sense organs and skin; normal cel! growth; and digestive,

genitourinary, bowel, bladder, neurological; brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limited.

With the exception of ofdinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” (c.g, hearing aid, prosthesis, niedication, therapy, behavioral modifications) are not

considered in determining if the impairment substantially limits a major life activity.

® An impairment that is “episodic” (¢.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active.

>» An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

VV

“Reparded as” coverage:

> An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairnient (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure'to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

» “Regarded as” coverage under the ADAAA no longer requites that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

>» The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor,

>» A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http:/Avww.eoc, goy/laws/types/disability regulations.cfm.
Case 5:21-cv-05094-TLB Document 3 _ Filed 05/25/21 Page 14 of 17 PagelD #: 36

IN THE CIRCUIT COURT OF WASHINGTON COUNTY, ARKANSAS
ATH CIRCUIT DIVISION 5

LAUREN POWERS V WESTWOOD HEALTH AND REHAB
72CV-21-829
SUMMONS
THE STATE OF ARKANSAS TO DEFENDANT:

WESTWOOD HEALTH AND REHAB
824 Salem Road, Suite 210
Conway, AR 72034

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. Within
30 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are incarcerated in any jail, penitentiary, or other correctional facility in Arkansas - you must file with
the clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas

Rules of Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and
address are:

Courtney Alexa Brooks
224 South 2nd Street
Rogers, AR 72756

If you fail to respond within the applicable time period, judgment by default may be entered against
you for the relief demanded in the complaint.

Additional notices:
«Notice of Right to Consent to Disposition of Case by a State District Court Judge

CLERK OF COURT
Address of Clerks Office

KYLE SYLVESTER, CIRCUIT CLERK Pium tbiddoms
CIRCUIT COURT OF WASHINGTON COUNTY  iMBERLY GIDDENS, DC
280 NO. COLLEGE, #302
FAYETTEVILLE, AR 72701 Date: 04/21/2021 EXHIBIT

 

A

 
Case 5:21-cv-05094-TLB Document3_ Filed 05/25/21 Page 15 of 17 PagelD #: 37

NOTICE OF RIGHT TO CONSENT
TO DISPOSITION OF CASE BY A STATE DISTRICT COURT JUDGE

In accordance with Administrative Order Number 18, you are hereby notified that upon the consent of
all the parties in a case, a State District Court Judge may be authorized to conduct all proceedings,
including trial of the case and entry of a final judgment. Copies of appropriate consent forms are

available from the Circuit Clerk.

You should be aware that your decision to consent or not to consent to the disposition of your case
before a State District Court Judge is entirely voluntary, and by consenting to the reference of this
matter to a State District Court Judge, the parties waive their right to a jury trial, and any appeal in the
case shall be taken directly to the Arkansas Supreme Court or Court of Appeals as authorized by law.

You should communicate your consent by completing the Form -- CONSENT TO PROCEED
BEFORE A STATE DISTRICT COURT JUDGE -- and return to the Circuit Clerk.

ium (oiddams |
Circuit Clerk
Date: 04/21/2021

 
Case 5:21-cv-05094-TLB Document3_ Filed 05/25/21 Page 16 of 17 PagelD #: 38

No. 72CV-24-829 This summons is for WESTWOOD HEALTH AND REHAB (name of Defendant).

PROOF OF SERVICE

4 On [date] | personally delivered the summons and complaint to the individual
at [place]; or

1) After making my purpose to deliver the summons and complaint clear, on

[date] | left the summons and complaint in the close proximity of the defendant by
[describe how the

summons and complaint was left] after he/she refused to receive it when | offered it to him/her; or

 

14 On [date] i left the summons and complaint with ,a

member of the defendant's family at least 18 years of age, at
[address], a place where the defendant resides; or

 

 

On [date] | delivered the summons and complaint to
[name of individual], an agent authorized by appointment or by law to receive service of summons on
behalf of [name of defendant]; or

L4 On [date] at Jaddress], where the
defendant maintains and office or other fixed location for the conduct of business, during normal
working hours | left the summons and complaint with

 

[name and job description]; or

(41am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and | served the summons
and complaint on the defendant by certified mail, return receipt requested, restricted delivery, as
shown by the attached signed return receipt.

44 | am the plaintiff or an attorney of record for the plaintiff in this lawsuit, and | mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days after

the date of mailing.

©) Other [specify]:

 

) | was unable to execute service because:

 

 

My fee is $ ;

 
Case 5:21-cv-05094-TLB Document3 _ Filed 05/25/21 Page 17 of 17 PagelD #: 39

To be completed if service is by a sheriff or deputy sheriff:

Date:

SHERIFF OF COUNTY, ARKANSAS

By:
[Signature of server]

 

 

[Printed name, title, and badge number]

To be completed if service is by a person other than a sheriff or deputy sheriff:

 

 

 

 

Date: By:
[Signature of server]
[Printed name]
Address:
Phone:

 

Subscribed and sworn to before me this date:

 

Notary Public

My commission expires:

 

Additional information regarding service or attempted service:

 

 
